Citation Nr: 1203552	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  06-02 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral pain, currently rated 40 percent disabling, to include the assignment of a separate evaluation for urinary incontinence as a component of the service-connected lumbosacral pain.

2.  Entitlement to an increased rating for neck pain with decreased range of motion of the cervical spine, currently rated 20 percent disabling.

3.  Entitlement to service connection for spinal stenosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970 and from November 1985 to December 1987.  His military decorations include the Combat Infantryman Badge, the Vietnam Service Medal, the Air Medal, the Army Commendation Medal, and the Parachutist Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2005 and August 2006 by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claims of entitlement to increased ratings for lumbosacral pain (currently rated 40 percent disabling) and neck pain with decreased range of motion of the cervical spine (currently rated 20 percent disabling) and service connection for spinal stenosis.  

The Veteran, accompanied by his spouse and representative, appeared at the RO in March 2010 to present oral testimony in support of his claims at a hearing before the undersigned traveling Veterans Law Judge.  The record shows that the Veteran, his representative, and his spouse also previously appeared for RO hearings in July 2007 and November 2005, in which they presented supportive evidence and testimony before a Decision Review Officer.  A transcript of each hearing has been obtained and associated with the Veteran's claims file for review by the Board.

In September 2010, the Board remanded the case to the RO via the Appeals Management Center (AMC), in Washington, D.C., for additional evidentiary and procedural development.  Following this development, the claims on appeal were readjudicated in a September 2011 rating decision/supplemental statement of the case, which confirmed the 40 percent rating assigned for lumbosacral pain, the 20 percent rating assigned for neck pain with limited cervical spine range of motion, and the denial of service connection for spinal stenosis.  The case was returned to the Board in December 2011, and the Veteran now continues his appeal.
 
For the reasons that will be discussed below, the issues of entitlement to service connection for spinal stenosis and consideration of the assignment of a separate evaluation for urinary incontinence as a component of the service-connected lumbosacral pain are REMANDED to the RO via the AMC for further evidentiary and procedural development.  VA will notify the appellant and his representative if any further action is required on their part.

At this juncture, the Board observes that the Veteran's claims file includes correspondence from his representative, dated in January 2012, which indicates that he is also claiming entitlement to service connection for a chronic upper gastro-intestinal disorder (to include as secondary to pain medication prescribed for his service-connected spine disabilities) and service connection for a residual back surgery scar.  As these issues have not been adjudicated, they are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran's service-connected lumbosacral pain is currently manifested by low back pain and pain on use, partially relieved by narcotic medication (including an electric drip pump that administers steady controlled doses of narcotic medication directly into the Veteran's bloodstream).  Lumbosacral pain produces limitation of forward flexion of the thoracolumbar spine to no more than 30 degrees at its most severe, but does not produce actual unfavorable ankylosis of the entire thoracolumbar spine or functional loss that is analogous to unfavorable ankylosis of the entire thoracolumbar spine.

2.  The Veteran's service-connected neck pain is currently manifested by subjective complaints of neck pain and pain on use, partially relieved by narcotic medication.  At its most severe, the Veteran's neck pain produces forward flexion of the cervical spine to only 20 degrees and a combined range of cervical spine motion of no more than 125 degrees, without evidence of actual favorable ankylosis of the entire cervical spine or functional loss that is analogous to favorable ankylosis of the entire cervical spine.


CONCLUSIONS OF LAW

1.  The criteria for a rating increase above 40 percent for lumbosacral pain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Code 5237 (2011).  

2.  The criteria for a rating increase above 20 percent for neck pain with decreased range of motion of the cervical spine have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71, Diagnostic Code 5237 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims file reflects that in addition to an award of VA compensation for the neck pain and lumbosacral pain that are the subjects of the current appeal, the Veteran is also service connected for malignant non-small cell carcinoma of the lung, status post left upper lobe segmentectomy and right upper lobectomy, which is presently rated 100 percent disabling.  Thusly, to the extent that the Veteran may claim entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU), the total schedular evaluation awarded for his lung cancer renders a TDIU claim moot. 

(a.)  The Veterans Claims Assistance of Act of 2000 and VA's Duty to Assist.

With respect only to the claims for increased ratings for lumbosacral pain and neck pain with decreased range of cervical spine motion decided herein, the Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The increased rating claims at issue were filed on July 13, 2004.  A VCAA notice letter was dispatched to the Veteran in July 2004, prior to the July 2005 rating decision now on appeal, with subsequent notice letters dispatched during the course of the appeal in November 2006, June 2007, and July 2008.  These letters address the increased rating issues on appeal and, collectively, satisfy the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that there were any defects in the timing of the notice, these defects were cured by the RO's subsequent readjudication of the increased rating claims, most recently in a supplemental statement of the case dated in September 2011.  See Medrano v. Nicholson, 21 Vet. App. 165, 169 (2007).  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As the rating issues on appeal stem from July 13, 2004, when the Veteran filed his claims for increased ratings for his cervical and lumbar spine disabilities, the relevant time period and evidence that must be addressed in the adjudication of the claim encompasses the period from July 13, 2003 to the present, in order to allow the Board to consider the applicability of a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board observes that private and VA clinical records that pertain to the Veteran's treatment for his spine for the period spanning 2003 to 2010 have been obtained and associated with the claims file.  The Board further notes that it remanded the case for additional evidentiary development in September 2010, to include obtaining private treatment records identified by the Veteran as being relevant to his appeal at his March 2010 hearing before the undersigned Veterans Law Judge.  In this regard, VA correspondence dated in October 2010 requested that the Veteran provide further information and details regarding the outstanding evidence, as well as waiver to permit VA to obtain and review the records on his behalf.  However, no further development could be conducted as the Veteran did not respond to this letter or otherwise cooperate with VA after being provided with a reasonable interval to respond.  [See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991): The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.]

The Veteran was also afforded VA orthopedic examinations specifically addressing the severity of his service-connected spine disabilities several times during the course of the claims, including in July and August 2004, and in September 2009.  The Board has reviewed the examination reports and note that the Veteran's claims file was reviewed by the clinicians who performed these examinations.  Furthermore, the examiners provided adequate discussion of their clinical observations and a rationale to support their findings and conclusions within the context of the Veteran's clinical history as contained within his claims file.  Thus, the orthopedic examinations of record are deemed to be adequate for rating purposes for the increased rating claims at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his claims for increased ratings for lumbosacral pain and neck pain decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, in evaluating impairment of the psyche, considering the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which the appellant reopened his claim for a rating increase.

(b.)  Rating orthopedic disabilities of the spine.

The Veteran's service-connected cervical and lumbosacral spine disabilities are both rated under the criteria provided in 38 C.F.R. § 4.71a, Diagnostic Code 5237 for impairment due to lumbosacral or cervical strain. 

The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  The criteria contained therein provide that these disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (to include consideration of separate ratings for orthopedic and neurological manifestations) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

		Unfavorable ankylosis of the entire spine, assign a 100 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine, assign a 50 percent rating.

		Unfavorable ankylosis of the entire cervical spine; or, forward flexion 
		of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of 
		the entire thoracolumbar spine, assign a 40 percent rating.

		Forward flexion of the cervical spine 15 degrees or less; or, favorable 
		ankylosis of the entire cervical spine, assign a 30 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, assign a 20 percent rating.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height, assign a 10 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

Note (1): For purposes of evaluations under diagnostic code 5243 [intervertebral disc syndrome], an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a (2011).

A thorough evaluation of a musculoskeletal or orthopedic disability for rating purposes requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Thus, an adequate VA examination should include medical determinations regarding whether the affected joint or joints exhibit pain on use, weakened movement, excess fatigability, incoordination, or any other disabling symptom, and whether pain could significantly limit functional ability during symptomatic flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups beyond that clinically demonstrated.

(c.)  Entitlement to an increased rating for lumbosacral pain, currently rated 40 percent disabling.

The Board has reviewed the entirety of the Veteran's claims file and notes that the Veteran experiences neuropathy of his lower extremities that was attributed to diabetes.  

No radiculopathy or incapacitating episodes dues to neurogenic pain from intervertebral disc disease of the lumbosacral spine is clinically demonstrated in the evidence or record.

The Veteran has been diagnosed with fibromyalgia, but a medical opinion rendered on VA examination in July 2004 found no association between the Veteran's lumbosacral spine disability and fibromyalgia.  

The records reflect that the Veteran requires the use of an electric scooter to move about and that he has a electrically powered stair glider in his home to move him from one floor of his house to another.  However, the need for these devices is due to his severely limited capacity for performing physical exercise due to his service-connected lung cancer, status post surgical resectioning of portions of his diseased lungs.  

Clinical and testimonial evidence shows that the Veteran has a history of lumbar laminectomy and spinal fusion in June 2009, and that medical imaging studies conducted during the course of the claim revealed degenerative changes in his L3-L4 and L5-S1 vertebrae.  No associated radiculopathy was detected on examination in September 2009, although a degree of neurogenic urinary incontinence associated with the lumbosacral disability was noted.  The Veteran's records reflect an ongoing history of prescribed narcotic medication to relieve his lumbosacral pain, including the use of an electrical pumping appliance which was worn by the Veteran to administer controlled and regular doses of narcotic medication directly into his bloodstream.  Range of motion studies conducted throughout the relevant time period objectively demonstrate limitation of thoracolumbar spine forward flexion due to pain to no more than 30 degrees at its most severe.  However, the clinical evidence does not demonstrate actual unfavorable ankylosis of the Veteran's entire thoracolumbar spine or functional loss that is analogous to unfavorable ankylosis of the entire thoracolumbar spine, even when considering limitation due to pain during flare-ups of elevated symptomatology.  In view of the foregoing discussion, the Board concludes that the medical evidence does not demonstrate a level of lumbosacral impairment that more closely approximates the criteria for a 50 percent evaluation on the basis of unfavorable ankylosis of the thoracolumbar spine during any portion of the appeal period.  The claim for a rating increase above 40 percent is therefore denied.  

Because the evidence in this case is not approximately balanced with respect to the merits of the claim for a rating increase for lumbosacral pain, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(d.)  Entitlement to an increased rating for neck pain with decreased range of motion of the cervical spine, currently rated 20 percent disabling.

The Board has reviewed the record in its entirety for the relevant time period (i.e., July 2003 to the present) and notes that the objective medical evidence demonstrates that the Veteran's neck pain is attributed to mild degenerative disc disease revealed on medical imaging at the site of his C5-C6 and C6-C7 vertebrae.  Medical imaging shows normal and patent cervical foramina and did not reveal the presence of any fracture, subluxation, or lytic or blastic lesions.  The records and hearing transcripts show that the Veteran presented subjective complaints of constant neck pain with moments of elevated painful symptomatology.  

No radiculopathy or incapacitating episodes dues to neurogenic pain from intervertebral disc disease of the cervical spine are clinically demonstrated in the evidence or record.

Range of motion studies conducted throughout the relevant time period objectively demonstrate limitation of cervical spine forward flexion due to pain to no more than 20 degrees and a combined range of cervical spine motion of no more than 125 degrees at its most severe.  However, the clinical evidence does not demonstrate actual favorable ankylosis of the Veteran's entire cervical spine or functional loss that is analogous to favorable ankylosis of the entire cervical spine, even when considering limitation due to pain during flare-ups of elevated symptomatology.  In view of the foregoing discussion, the Board concludes that the medical evidence does not demonstrate a level of cervical impairment that more closely approximates the criteria for a 30 percent evaluation on the basis of limitation of forward cervical flexion to 15 degrees or less, or favorable ankylosis of the cervical spine during any portion of the appeal period.  The claim for a rating increase above 20 percent is therefore denied.  

Because the evidence in this case is not approximately balanced with respect to the merits of the claim for a rating increase for neck pain with decreased range of cervical spine motion, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(e.)  Extraschedular consideration.

The Board finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected lumbosacral pain and neck pain with decreased range of cervical spine motion, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  As previously discussed, the clinical evidence establishes that the Veteran's service-connected cervical and lumbosacral spine disabilities, by themselves, do not produce a greater impact on his occupational capacity that renders impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. § 4.71a.  Although the clinical evidence indicates that the Veteran is unable to engage in certain physical motions associated with work activities relevant to his vocation in carpentry and landscaping due, in part, to his cervical and lumbosacral disabilities, this in itself does not demonstrate marked interference with employment such that the applicable rating schedule is rendered inadequate to rate the orthopedic disabilities at issue.  Furthermore, the clinical evidence does not demonstrate that his spine disabilities required frequent hospitalization.  The clinical evidence of record, including the opinion of the VA examiner who conducted the September 2009 medical examination, also indicates that the Veteran is largely unable to work in both physical and sedentary employment as a result of impairment associated not only with his low back disorder, but also with his non-service-connected neuropathy and his service-connected lung cancer (for which he is currently rated totally disabled), as his shortness of breath and dyspnea limit his capacity for physical exertion due to his diseased and resected lungs and require him to use a powered scooter and stair glider.  The Board thus concludes that the levels to which his cervical and lumbosacral spine disabilities presently interfere with his ability to perform work are adequately contemplated in the criteria of the applicable rating schedule and the respective 20 percent and 40 percent evaluations assigned to each for the period at issue.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2009).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

An increased rating greater than 40 percent for lumbosacral pain is denied.

An increased rating greater than 20 percent for neck pain with decreased range of motion of the cervical spine is denied.


REMAND

The Board notes that the rating schedule in 38 C.F.R. § 4.71a, Diagnostic Code 5237, Note (1), makes provision for rating associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate Diagnostic Code.  In this regard, the evidence of record shows that during VA treatment in November 2008, the Veteran was noted to have urinary obstruction and hesitancy that was attributed at the time to non-service-connected prostatism.  A subsequent VA examination in September 2009 also linked occasional urinary obstruction to benign prostatic hypertrophy, but also noted that the Veteran experienced urinary incontinence associated with his degenerative arthritis of his lumbar spine.  The RO, however, did not specifically consider whether a separate rating for bladder impairment is warranted in the September 2011 supplemental statement of the case.  The Veteran's claim must be given such consideration before the Board considers this matter.

With regard to the Veteran's claim for service connection for spinal stenosis, the Board notes that the clinical evidence shows that this condition is currently present.  However, medical articles submitted by the Veteran indicate that spinal stenosis can be either congenital or acquired, and as no nexus opinion regarding the relationship between the Veteran's current spinal stenosis diagnosis and his periods of military service has been presented thus far, the Board is unable to adjudicate the matter given the present state of the evidence.  Therefore, this matter should be remanded for further evidentiary development, including obtaining a medical opinion that resolves the question of whether or not the spinal stenosis is proximately due to, or the result of the service-connected lumbosacral and/or cervical spine disorder, or is an independent congenital condition.  If it is determined that the spinal stenosis is a congenital condition, an opinion should be obtained addressing the likelihood that the spinal stenosis was aggravated (i.e., permanently worsened beyond its normal clinical progression) by the service-connected lumbosacral and/or cervical spine disorder and, if so, the degree to which it was aggravated should be objectively quantified (if possible).

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO via the AMC for the following action:

1.  The Veteran should be provided with the appropriate VA medical examination to determine the etiology of his spinal stenosis, including a clinical determination as to whether it is an acquired or congenital condition.  The entire claims file must be made available to the examiner in conjunction with this examination.  Following review of the claims file and examination of the Veteran, the examiner should provide the following opinions:

(a.)  If spinal stenosis is clinically determined to be an acquired condition, is at least as likely as not (50 percent or greater likelihood) that the spinal stenosis is due to military service or any incident thereof in view of the Veteran's history of paratrooper training in service?

(b.)  If spinal stenosis is clinically determined to be an acquired condition, is at least as likely as not (50 percent or greater likelihood) that the spinal stenosis is proximately due to or the result of the Veteran's service-connected lumbosacral and/or cervical spine disabilities?

(c.)  If spinal stenosis is clinically determined to be a congenital condition, is at least as likely as not (50 percent or greater likelihood) that congenital spinal stenosis was aggravated (i.e., permanently worsened beyond its normal clinical progression) by the Veteran's service-connected lumbosacral and/or cervical spine disabilities?  

If such aggravation is determined to have occurred, can the examiner objectively quantify the degree of such worsening beyond the spinal stenosis' normal clinical baseline level of impairment?    

The VA examiner should include detailed supportive rationales for the requested opinions in the discussion.

If the opining examiner is unable to provide the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.  

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  The Veteran is to be advised that, pursuant to 38 C.F.R. § 3.655 (2011), his failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.

3.  Thereafter, the claims file must be reviewed to ensure that all of the foregoing requested development has been completed.  Then, the pending claims of entitlement to service connection for spinal stenosis and the assignment of a separate evaluation for urinary incontinence as a component of the service-connected lumbosacral pain should be specifically (re)adjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an adequate time to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


